I am of the opinion that Hillman breached his contract when he conveyed title to his holding companies. It will not do to say that, controlling these companies, he could make title when wanted. That was not the agreement. *Page 683 
The appellant's assignor, Polson, was not willing to trust Hillman to that extent.
The agreement stipulated that before the initial payment was made to Hillman, the abstract should show clear title in Hillman, and that a deed conveying this title should be deposited in escrow for delivery to the purchaser by the escrow holder on payment of the purchase price. It was not consistent with the letter or spirit of the agreement that Hillman could so deal with the title that, when the right to a delivery of the escrowed deed matured, appellant should be dependent upon his good will.
But while holding the view that the contract was breached, I think the course of dealing of the appellant with Hillman, after he acquired knowledge of the breach, was such as to work an estoppel.
HOLCOMB, J., concurs with GERAGHTY, J.